 Mr. President, let me first congratulate you most warmly on your assumption of this high and distinguished office. This honor which has been bestowed on you is a tribute by the international community to your excellent personal qualities as well as your extensive diplomatic skills and experience. We are therefore confident that you will guide our deliberations during this session wisely and successfully.
I also wish to thank your predecessor, Ambassador Jaime de Pinies, who presided over the General Assembly during an important year for the United Nations. We are grateful for his valuable contributions to all the deliberations on issues of vital importance to the Organization.
Finally, our gratitude also goes to the Secretary-General, who during the past year has continued to demonstrate his solid commitment to the pursuit of multilateralism and the goals of the United Nations.We also thank him for his continuing concern for, and his leading role in, the work of the Organization on issues which are at the very top of the agenda of the African continent.
Last year during the fortieth anniversary session the international community, in an unusual display of unanimity, reaffirmed the continuing validity of the principles of the united Nations Charter. Created primarily to maintain international peace and security, the United Nations has adapted itself to cope with emerging problems and to deal with unforeseen challenges and emergencies. As an organization it has been at the centre of discussions on many of the central issues of our time, including the problems of racism, religious intolerance and the denial of human rights to a substantial number of people throughout the world. It has been instrumental in assisting many of the Members of the United Nations towards independence and in organizing the training and research needed for the development of a number of newly independent countries. It has encouraged negotiations towards the establishment of a more ecru i table international economic order and for the promotion of development and trade. It has been in the forefront of discussions on disarmament and the reduction of military budgets, and has pointed out the organic link between expenditure on armaments and the underdevelopment to which the majority of nations seem to be currently condemned.
It has focused attention on the acute problems of hunger, malnutrition and famine in some countries while others are beset by problems of surpluses and overproduction. It has initiated action to respond to the aspirations of children, youth and women, to tlte needs of the aged and the disabled and to the plight of millions of refugees uprooted from their countries and scattered throughout the world. It has pointed out that indiscriminate and selfish exploitation of finite resources threatens future generations and that there is an imperative need to agree on the protection of our environment. The sea-bed and outer space have been designated for peaceful uses, free from military competition.
In the light of the successes achieved in spite of the constraints under which we know the United nations to be operating, we are deeply concerned by what seems to be a concerted assault on the principles of internationalism and multilateralism. The public perception of the United Nations as an institution is conditioned by the indifference, not to say contempt, with which its resolutions are treated in certain quarters. The failure of sane States to meet obligations arising under the Charter threatens the solvency and therefore the viability of the united Nations as an Organization. The division among the permanent members of the Security Council makes it impossible for it to carry out its mandate of maintaining international peace and security as defined in the Charter.
It is not surprising, therefore, that in spite of resolutions adopted by overwhelming majorities in the General Assembly it has nevertheless not been possible to achieve a breakthrough on a number of vitally important issues. Notwithstanding the considerable efforts expended by the Secretary-General over a number of years, the problems of dismembered Cyprus, of Afghanistan and of Kampuchea still remain as unresolved issues on the agenda. The conflict in Central America, given an ideological coloring, continues to escalate, threatening a potentially catastrophic confrontation. The war between Iran and Iraq, which has already, according to certain reports, claimed over a million victims, may at any moment expand to the surrounding region and quite possibly beyond.
The international community is understandably concerned at the dangerous situation created by these unresolved crises. We sees in addition to be confronted by a deliberate conspiracy to make the environment we live in less secure, both for our States and for individuals. Bow else art. we to describe the alarming increase in drug abuse and drug trafficking, the escalation in terrorist violence, the denial of human rights and the proliferation of torture and other degrading punishments in many parts of the world? Dirug abuse in some countries may be merely a social disease, even if a tragically costly one. In many developing countries, however, it represents a powerful, destabilizing factor, undermining both our social and our political institutions. He therefore welcome the convening of the International Conference on Drug Abuse and Illicit Trafficking, scheduled to be held in Vienna in June 1987.
We are also encouraged by the emphatic condemnation of terrorism in all its forms, both by the Security Council and by the General Assembly. We are sadly forced to recognize, however, that consensus on the issue at the United Nations has nevertheless failed to restrain the spread of acts of terrorism both by groups and by States.
On the African continent the regime in Pretoria continues its illegal occupation of Namibia in defiance of the stated will of the international community, expressed in the Security Council, in the General Assembly and more recently by the International Conference for the Immediate Independence of Namibia and by the General Assembly at its fourteenth special session, which preceded our deliberations. In the place of the carefully worked out Security Council plan for
the independence of Namibia under resolution 435 (1978) it has installed its own puppet regime in Windhoek and proposes to link the freedom of the people of Namibia with issues which are both extraneous and irrelevant to the question. It is clear that the regime in Pretoria has never been, and is not, interested in negotiating the independence of Namibia. All the means available to the Namibian people, under the leadership of the South West Africa People's Organization (SW&PO) to repel Pretoria's aggression are therefore wholly legitimate and justifiable.
The ideologies of the Pretoria regime, basing themselves on discredited racial theories, have spawned the rationale for the mutilation and dismemberment of South Africa into so-called bantustans. The fact that the concept of apartheid and bantustans cannot withstand the inexorable economic realities of a modern industrial State has not deterred the regime from its stubborn pursuit of so-called separate development to entrench white supremacy. The policy has within the last two years alone led to more than two thousand deaths, coupled with thousands of detentions and wrongful arrests, accompanied by massive use oi! police violence and military force.
The international community, including the influential economic partners of the Pretoria regime, professes revulsion at the policy of apartheid and the repression which it has engendered. In spite of recent steps in the right direction we still feel that the influential economic partners of the regime have not yet been able to bring themselves to exert the decisive economic pressure which alone may influence a change of mind in Pretoria. The failure of the policy of constructive engagement has once more demonstrated that apartheid cannot be reformed: it will have to be dismantled. Provided the necessary conditions are created by the release of political prisoners and the establishment of political freedom, allowing all parties to operate legally, apartheid may still be dismantled peacefully.
However, the heightened sense of grievance and the seeding hopelessness of the black majority in South Africa in the face of the actions of the regime are making a violent and tragic conflagration in the subregion a more imminent possibility every day that decisive action by the international community is further postponed. The recent World Conference on Sanctions against Racist South Africa, echoing the increasing international consensus not only among Governments but also among ordinary people and reflecting the sentiments of such leaders as the Commonwealth group of eminent persons on the most effective means of dealing with the threats posed by apartheid, concluded that such means should include especially the application of comprehensive mandatory sanctions under Chapter VII of the United Nations Charter. Those measures are probably the last recourse open to the international community to prevent a bad situation from becoming worse. We remain convinced that the key to peaceful change in South Africa rests with its major economic partners, which by taking concrete and effective measures could ensure the avoidance of general civil strife and unnecessary loss of human life.
Another issue high on the African agenda is the prevailing economic crisis in Africa. That this crisis is also of great relevance to the whole community of the United Nations was demonstrated by the convening of a special session of the General Assembly earlier this year, the first special session ever devoted to the economic problems of one single region. We welcome the mutual commitments of both the African States and the international community to work together on reforms in a spirit of genuine partnership. It is important to note that while the African States have recognized that some of their economic policies needed to be reformed, the international community has also accorded due importance to the improvement of the external environment, which has not favored Africa's economic performance prospects. He wish to stress here that in our view one of the most significant results of the special session was that both sides committed themselves to co-operate in a spirit of genuine and equal partnership. Too often in the past Africa has had solutions imposed on it, on the implicit assumption that those that offer aid somehow know better. Such attitudes, as we now realize, have led to great waste of efforts and resources on both sides, and in a way have even retarded development. Still, those attitudes were not altogether absent from the deliberations at the special session as rival economic recipes inspired by antagonistic ideologies were proposed each as being more effective than the other in dealing with Africa's problems. Africa has already shown that it can work out its own solutions, based on a realistic appraisal of the critical situation and its causes, by adopting the Priority Program at the Organization of African Unit summit in July 1985.
We therefore regret that unfortunately the implications of the Priority Program's content could not be accepted in their entirety by Africa's partners. The international community was unable or unwilling to announce a firm commitment to meeting Africa's request for additional resources in aid and debt relief for implementation of the Program.
Underdevelopment in Africa or elsewhere in the third world, with the attendant low prospects for economic growth, threats to food security and widespread unemployment, are increasingly being considered as growing non-military threats to international peace and security and stability in international relations. Relatively too little of the world's resources is spent to promote the development process as compared to expenditure devoted to armaments. Global military expenditures are now between four and five times the levels during the Second World War in real terms, which, staggeringly, represents 25 times the total amount of official development assistance to developing countries. While we have been calling for disarmament for several years, we must now place increasing emphasis on the nexus between disarmament and development, on the policies and co-operative efforts of the international community to ensure much resources freed through the disarmament process are properly appropriated for development purposes.
There are a number of other important policy measures which the international community, and in particular the industrialized countries, should consider to create a more favorable global environment that would help relieve the poor from external constraints that aggravate their situation. In the past several years protectionist sentiments and measures have intensified in industrial countries and non-tariff barriers have proliferated in markets that are of present or potential interest to developing countries, such as textiles and clothing, steel and agricultural products markets. The developing countries, which have endeavored to implement the policy of "trade not aid" to achieve maximum economic independence, find themselves thwarted by protectionist walls around those same countries as profess the policy of weaning developing countries from external assistance.
The next round of multilateral negotiations by the General Agreement on Tariffs and Trade (GATT) must therefore focus on non-tariff barriers much more than in the past if it is to produce meaningful results, since those barriers have become the most important and pervasive obstacles to trade today. The GATT institutions should also be reformed in order to strengthen the international trading system and help reduce the arbitrary and discriminatory protectionist measures of developed countries against the exports of developing countries. Because the same developing countries are also debtors which need to run trade surpluses to service their debts, the growth of world trade volumes, unimpeded by protection practices, is essential for their development process. Many developing countries enter the second half of this decade faced with the proxies of restoring domestic growth within what is for some an unfavorable external environment. Lower interest rates and declining oil prices perhaps accorded some relief last year and in the earlier half of this year, but they have been counterbalanced by the slower growth of world trade, deteriorating terns of trade and higher trade barriers. In addition, net long-tern capital inflows have maintained their downward trend. In fact, developing countries were making a net transfer of financial resources to the developed countries in 1984. Last year total interest payments on external public and private long-tera debt exceeded net long-tern inflows by $22 billion.
Debt relief is therefore taking on a new urgency for developing countries, especially in Africa, in view of its critical economic situation, as debts constitute a severe and restrictive drag on their economic recovery. Intervention in financial markets has been necessary to avert a catastrophe, although the general approach has been on a case-by-case basis. However, such piecemeal solutions are inadequate as they are dependent on certain conditions which are not wholly guaranteed, such as rapid global economic growth. The industrialized countries are still reluctant to take measures to stimulate the growth necessary as a lever for stronger international revival. Unless a more systematic approach is implemented, the probability of a collapse will become more likely and debtors will continue to face slow or zero-growth consumption and investment, leading to political and economic dangers for both creditors and debtors.
Although, as we have stressed, the non-military threats resulting from political instability, which is itself the consequence of harsh and desperate living conditions, we must not forget that the first and foremost danger to international peace and security remains the massive amount of arms, particularly the nuclear arms stockpiles of the two super-Powers. The dangers of the nuclear-arms peace continue to be dominated by the absurd logic that more is better, when only a fraction of the present level of nuclear armament would be sufficient to wipe out all meaningful life as we know it. Outer space is quickly becoming the next major theater for super-Power rivalry in the achievement of military supremacy.
There is now almost unanimous agreement in this body and elsewhere that by far the most direct and understandable way of stopping and then reversing this trend is through a mutual pledge to freeze the development, production and deployment of further nuclear weapons as the prelude to negotiation on their reduction and, it is to be hoped, their eventual elimination.
At a lower level, though not less crucial to those directly concerned, are those dangers to international peace and security posed by regional tensions and conflicts, which are almost always the unfortunate result of the modern-day pursuit of rival imperial ambitions, which are often portrayed as the defense of purported national interests. The majority of countries so affected are developing countries, which have attempted to eliminate such rivalries in their neighborhood so as to be able to get on with their main task of peaceful economic development.
The countries of the Indian Ocean region, for example, have for more than 10 years now, in an attempt to diminish the dangers posed by super—Power rivalry, endeavored to establish a zone of peace in the region. Although the General Assembly's Declaration of the Indian Ocean as a Zone of Peace (resolution 2832 (XXVI)) is now 15 years old, its implementation still appears as remote as ever. The Colombo conference on the Indian Ocean, which will constitute a major step towards the early achievement of the objectives of the Declaration, has been repeatedly postponed by a long series of obstructionist maneuvers by certain States members of the Ad Hoc Committee on the Indian Ocean. He strongly support the call, made by the 101 leaders of the Movement of Non-Aligned Countries, who met recently at Harare, for the conference to be held not later than 1988, with the full and active participation of all the permanent members of the Security Council and the major maritime users.
In the same context of the objectives of the Declaration, we note with satisfaction the renewed unanimous support of the non-aligned Member states as well as the backing of other members of the Assembly for our claim to sovereignty ever the Chagos Archipelago, including Diego Garcia. The decolonization of Mauritius will not be complete and its territorial integrity restored in til the Chagos Archipelago is returned to Mauritius. Moreover, the continuous expansion of the military base on Diego Garcia has led to increased rival military activity in the Indian Ocean region, thus seriously compromising the objectives of the Declaration of th-a General Assembly.
The Middle East, a region that has not known peace for the past 40 years, remains one of the world's worst trouble-spots, having the potential for a ranch wider conflagration, with dire consequences world-wide. At the heart of the Middle East turmoil is, as the overwhelming majority of countries has recognized, the diaspora of the Palestinian people and the denial of justice to its cause.
The question of Palestine remains one of the most enduring and tragic anomalies of our times. It has remained on the agenda of the General Assembly since the founding of the United Nations, and a just and equitable solution still eludes it. Such a solution can be Sound only within the framework of a comprehensive settlement of the Middle East situation, based on Israel's total and unconditional withdrawal from all the territories occupied since 1967 and the restoration of all the rights of the Palestinian people, including the right to return to its homeland, the right to self-determination and the right to establish its own independent and sovereign State on its national territory. A major step towards such a solution would be the speedy convening of an international peace conference on the Middle East, with the participation ox all the parties concerned, including the Palestine Liberation Organization, the sole and legitimate representative of the Palestinian people.
The resolution of divisions within countries is as important as the settlement of conflicts between coin tries for the maintenance of global peace and security. The division of the Korean nation has long constituted an element of instability in the region. It is a question which should be resolved speedily by direct negotiations, without external interference. An even more compelling reason for resolving this protracted issue is the pain and suffering of thousands of families whose lives have been disrupted by separation.
In our search for solutions to the numerous regional and global problems of our times, the United Nations has, and should have, a primary role to play. To say that we must strengthen the provisions of the Charter to enable the United Nations better to attain its objectives is to state the obvious. Yet there are forces bent on manipulating the Organization for their own aids, to the detriment of the interests of the world co ran unity. States which do not favor certain Programs have been withholding their proportionate contributions for years, and now wholesale across-the-board withholding is envisaged. We should not accept any proposal which would attempt, indirectly or otherwise, to change the Charter objectives or weaken the role of the legislative organs. This Organization is the only world body whose membership represents practically the whole of mankind, based on the principle of sovereign equality. It is the only world body where weaker nations have a chance to voice their feelings and where they can find the moral checks and balances against encroachment on their hard-won independence and sovereign existence. It is our hope that as the Organization enters its fifth decade vigilance and determination will safeguard the integrity of its Charter. There is no better or more viable alternative for the protection of international peace and security.
